Case 1:18-cr-00143-MAC-KFG Document 258 Filed 03/19/19 Page 1 of 2 PageID #: 1005

                                                                                   i ixict op


                 IN
                 IN THE
                    THEUNITED
                        UNITEDSTATES
                               STATES DISTRIC
                                         DISTRICT COURT AR .
                    ORTHE
                  FOR  THEEASTERN
                           EASTERN   DISTRICT
                                  DISTRICT  O: OF TEXAS m 1 9 2019
                         BEAUMONT DIVISION
                                                   BY
    UNITED STATES OF AMERICA   §                   DEPUTY
                                             §        No. 1:




         Between on or about June 12, 2013 and July 1, 2014 in the Eastern District of

  Texas, and elsewhere, Morris Broussard, aka Bruiser , defendant, while having

  knowledge of the actual commission of a felony recognizable by a court of the United

  States, namely, Mail Fraud, in violation of 18 U.S.C. § 1341, did knowingly conceal and

  did not as soon as possible make known such violations to some judge or other person in

  civil authority under the United States.

         In violation of 18 U.S.C. § 4.

                                             JOSEPH D. BROWN
                                             UNITED
                                                t h
                                                    ST TES ATTORNEY
                                                    % i f f




                                             CHRIS TORTORICE
                                             Assistant U.S. Attorney
Case 1:18-cr-00143-MAC-KFG Document 258 Filed 03/19/19 Page 2 of 2 PageID #: 1006




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               BEAUMONT DIVISION

   UNITED STATES OF AMERICA              §
                                         §          No. U18-CR-00143
                                         §          Judge Marcia Crone
                                         §
   MORRIS BROUSSARD                      §
   aka Bruiser (4)                       §
                                NOTICE OF PENALTY

                                        Count One

         Violation:   18 U.S.C. § 4, Misprision of a Felony

         Penalty:     Imprisonment for not more than three (3)
                      years, a fine not to exceed $250,000.00, or
                      twice the pecuniary gain to the defendant or
                      loss to the victim, or both imprisonment and a
                      fine. A term of supervised release of not
                      more than one (1) year.

         Special Assessment: $100.00.
